SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS DWS Target 2011 Fund On May 17, 2011, the Board of Trustees approved the liquidation andtermination of the DWS Target 2011 Fund on its maturity date, August 15, 2011 (“Maturity Date”). Shareholders may exchange into another DWS fund or redeem their shares prior to the Maturity Date. All shares held at the Maturity Date will be redeemed. Any redemption or exchange willbe a taxable event for shareholders with the exception of those participating in Individual Retirement Accounts (IRAs), qualified defined contribution and defined benefit plans or other tax–advantaged accounts. The fund’s investment protection applies only on the Maturity Date to shareholders that reinvested all their dividends and did not redeem their shares before the Maturity Date. Shareholders who redeem or exchange their shares prior to the Maturity Date or do notreinvest all dividends, may receive more or less than their original investment. Please Retain This Supplement for Future Reference May 27, 2011 PROSTKR–74
